BLODGETT, P. J.
Heard upon appointment of a permanent receiver.
The corporation is engaged in manufacture of specialties in lighting. The stock is owned fifty-fifty by complainant and one other.
The two owners apparently are unable to carry on the business in harmony and disagree radically as to the conduct of the corporation. Abraham Blackman, a certified public accountant, was appointed temporary receiver and testified as to the existing financial condition of the company.'
After a careful study of his testimony the Court is of the opinion that the business can not he profitably conducted under present conditions, and that Abraham Blackman should be appointed permanent receiver of the corporation.